Citation Nr: 0528037	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed 
as secondary to rubella.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from  August 1958 to 
October 1960.

The issue initially arose from a June 1998 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for fibromyalgia, claimed as secondary to rubella.  
The Board issued a decision in June 2001 also denying service 
connection for fibromyalgia, claimed as secondary to rubella.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).   

This matter is now before the Board of Veterans' Appeals 
(Board) following an order by the Court, issued in March 
2002, pursuant to a joint motion for remand.  The Court's 
order vacated the June 2001 Board decision and remanded the 
case for additional development.  

The case was remanded for additional development in July 2003 
and again in February 2004.  The case has been returned to 
the Board for continuation of appellate review.


FINDING OF FACT

The weight of competent medical evidence reflects that there 
is no link between current fibromyalgia, claimed as secondary 
to rubella, and the veteran's military service.


CONCLUSION OF LAW

Fibromyalgia, claimed as secondary to rubella, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2004 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of June 1998 that is the basis of 
this appeal was already issued prior to the enactment of the 
VCAA in November 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his/her claim 
and to respond to VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As for assisting her with her claim, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
her private physician have also been obtained.  Additionally, 
a VA examination was performed in May 2003, in order to 
obtain a clarifying medical opinion about the etiology and 
date of onset of the veteran's fibromyalgia.  That 
examination was scheduled to comply with a Court order 
directing further development of the evidence.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that she has fibromyalgia as a result 
of rubella that she contracted during service.  She claims 
that she was hospitalized for five days during service for an 
active case of rubella; that soon after her bout of active 
rubella she experienced aching and swelling of the joints; 
and that she now has a joint disorder manifested as 
fibromyalgia.  

The service medical records reflect that the veteran was 
hospitalized beginning on March 31, 1960, for treatment of 
rubella, and that the hospitalization was for five days.  
Otherwise, the service medical records, including the report 
of the separation medical examination in September 1960, 
contain no further reference to complaints or findings of 
rubella or any residuals thereof.  The service medical 
records are negative for any mention of fibromyalgia, discoid 
lupus, or spondylosis of the cervical or lumbar spine.

On examination by the VA in March 1978, there was a medical 
impression of no evidence of any residual disability from 
rubella.

In December 1997, Pariksith Singh, M.D., reported that it is 
possible that the veteran's arthritis and disabling 
fibromyalgia are related to the rubella contracted during 
active duty in the United States Air Force in 1959.

Added to the record was an article entitled Chronic 
Arthropathy and Musculoskeletal Symptoms Associated with 
Rubella Vaccines.  The article refers to studies of patient 
records and testimony prepared in connection with a judicial 
proceeding relating to a government vaccine injury 
compensation program.  It was found that, in subjects with 
chronic arthropathy, the condition developed within an 
interval of about 1 and 6 weeks after the subjects had 
received a rubella vaccination.  

Another article also refers to the government vaccine injury 
compensation program.  It was determined that arthropathy had 
been associated with rubella and rubella vaccines, rarely in 
children and more frequently in adult women.  

Additionally, an article reports on the results of a study 
that appeared in a medical journal.  That study points out 
that women who received a vaccine against rubella do not 
appear to be at increased risk of chronic arthritis or other 
joint diseases.  

In March 1998, after reviewing the veteran's claims folder, 
VA's examiner provided the opinion that the veteran has 
current, ongoing fibromyalgia and also evidence of discoid 
lupus; that her current polyarthralgias is not related in any 
way to rubella vaccines sustained in the military; that the 
examiner was aware of the article entitled Chronic 
Arthropathy and Musculoskeletal Symptoms Associated with 
Rubella Vaccines; and that there is no link between rubella 
vaccination and chronic arthritis.  It was further opined 
that the veteran's symptoms were related to her fibromyalgia 
and also spondylosis of the cervical and lumbar spine with 
discogenic disc disease.

After it was emphasized that the veteran was not claiming 
service connection for residuals of rubella vaccination but 
for residuals of rubella itself, in February 1999, VA's 
examiner again reviewed the claims folder.  The examiner 
reported that the professional opinion remained that the 
veteran's current arthralgias are secondary to fibromyalgia 
plus her history of cervical and lumbar spine spondylosis.  
Also, her discoid lupus does not contribute in any way to any 
of the systemic arthritic symptoms.  The examiner clarified 
that the veteran had a natural rubella virus infection during 
her military service.  It was indicated that joint pain 
symptoms may occur a week before or after the onset of the 
characteristic rash.  Joint involvement is usually symmetric 
and may be migratory, but in most patients it resolves in a 
few days to two weeks. 

The examiner went on to state that the symptoms of rubella 
virus infection are mostly arthralgias, which is more common 
than frank arthritis.  Patients might also develop arthritis 
and tenosynovitis, but these symptoms are temporary and very 
seldom and rarely persist for several months or years.  The 
examiner again opined that there is no link between the 
veteran's rubella infection and her chronic arthritis, and 
that the veteran's symptoms are felt to be related to her 
fibromyalgia and also spondylosis of the cervical and lumbar 
spine with her known discogenic disc disease.

Added to the record was an article from a magazine devoted to 
providing information about lupus erythematosis.  As well, 
articles by physicians discuss characteristics of and 
therapies for fibromyalgia.  One specialist mentions that 
some people with a combination of fibromyositis and chronic 
fibromyalgia can recall a febrile illness which preceded the 
onset of the painful symptoms.  Other articles provided by 
the veteran also discuss characteristics of fibromyalgia and 
mention infection as a trigger of fibromyalgia.

Clinical records of the veteran's medical care were received 
from Dr. Singh.  They disclose her treatment since 1996 for 
fibromyalgia.  

The veteran was afforded a VA fibromyalgia examination in May 
2003.  The impression was that she experienced diffuse muscle 
and joint pain, which, as likely as not, was due to 
fibromyalgia.  The examiner went on to state the opinion that 
the veteran's fibromyalgia did not begin in military service 
and was not related to her inservice rubella.  In this 
regard, the examiner mentioned that the veteran's symptoms 
first began in the mid-1970s, approximately 15 years after 
her release from active duty.  

The Board is aware of the veteran's contention that her 
fibromyalgia stems from the effects of an inservice case of 
rubella she contracted naturally, rather than from a vaccine.  
The March 1998 VA examiner had ruled out a connection between 
the veteran's fibromyalgia and any vaccination for rubella 
she may have received during service.  However, that examiner 
did not specifically address a putative relationship between 
the veteran's naturally occurring case of rubella during 
service and her current fibromyalgia.  By contrast, the May 
2003 VA examiner explicitly ruled out any connection between 
the veteran's naturally occurring bout of rubella during 
service and her later demonstrated fibromyalgia.

Although the veteran now claims aching and swollen joints 
after contracting rubella during service, a review of the 
record documents no complications or sequelae following the 
inservice episode of rubella.  There were no joint defects 
noted in service medical records.  Chronic fibromyalgia was 
first medically verified around 1996, more than 35 years 
after the veteran had completed military service.  

In this case, the May 2003 VA physician determined that the 
veteran has fibromyalgia, but further determined that her 
fibromyalgia is not linked to any event or occurrence of 
military service, including her documented bout of rubella.  
The physician provided a definitive opinion with rationale, 
which was supported with specific references to the veteran's 
medical records.  The examiner also reviewed the veteran's 
entire claims file.  Her opinion is persuasive and supported 
by the medical evidence and is entitled to significant 
probative weight.

By contrast, the Board assigns little probative weight to Dr. 
Singh's equivocal opinion suggesting that the veteran's 
fibromyalgia is possibly (emphasis added) due to rubella she 
contracted while in military service.  The physician did not 
conduct a review of the veteran's claims file nor did he 
provide a detailed rationale for his opinion, as did the VA 
specialists.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Dr. Singh's 
opinion, therefore, which appears to be little more than a 
bare conclusion, is equivocal and entitled to little 
probative weight.

The Board also has considered the evidence from several 
medical sources indicating a connection between infection 
and/or febrile illness and the development of fibromyalgia.  
The Board does not dispute the validity of this treatise 
evidence.  But this evidence does not indicate that, in the 
veteran's particular case, the onset of fibromyalgia is 
attributable to her bout of rubella during military service.  

In this case, the treatise evidence merely raises the 
possibility that rubella might have played a part in the 
etiology of the veteran's fibromyalgia.  And this will not 
suffice.  Instead, the treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).  

Since the veteran is a lay person, she does not have the 
necessary medical training and/or expertise to give a 
probative opinion on determinative issues such as the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board has taken note of the veteran's contention 
attributing her fibromyalgia to the episode of rubella during 
military service.  Her contention linking fibromyalgia to an 
event or occurrence of military service amounts to an opinion 
about a matter of medical causation.  There is no indication 
from the record that she has medical training or expertise.  
As a lay person, she is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for 
fibromyalgia, claimed as secondary to rubella, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for fibromyalgia, claimed as secondary to 
rubella, is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


